       Case 1:19-cv-11253-AJN-KHP Document 64 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                   11/25/20
SOUTHERN DISTRICT OF NEW YORK


  Robert Derek Lurch, Jr.,

                         Plaintiff,
                                                                   19-cv-11253 (AJN)
                 –v–
                                                                        ORDER
  City of New York, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       In light of the fact that Plaintiff amended his Complaint on March 6, 2020, Dkt. No. 21,

and Defendant Kimpton Muse Hotel, on behalf of itself and its hotel staff, filed a motion to

dismiss the amended complaint on March 23, 2020, Kimpton Muse Hotel’s original motion to

dismiss, dated February 25, 2020, Dkt. No. 15, is denied as moot. The Court will resolve the

motion to dismiss the amended complaint in due course.

       This resolves Dkt. No. 15. The Clerk’s Office is directed to mail a copy of this order to

Plaintiff and note service on the docket.

       SO ORDERED.


Dated: November 25, 2020
       New York, New York


                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge




                                                1
